Citation Nr: 0028274	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-14 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1998 rating decision of the Regional Office (RO) 
that denied the veteran's claim for service connection for a 
low back disability.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The veteran's in-service complaints concerning his low 
back were acute and transitory and transitory and resolved 
without residual disability.

2.  The veteran's current low back disability was manifested 
years after service, and there is no competent medical 
evidence linking it to any incident in service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim.  
38 U.S.C.A. § 5107; Morton v. West, 12 Vet. App. 477 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), the Court held that a 
"claim must be accompanied by evidence."  Id. at 611.  As 
will be explained below, the veteran's claim of entitlement 
to service connection for a low back disability is not well 
grounded.  

Factual background

The service medical records disclose that the veteran 
complained of back pain of three weeks duration in September 
1971. It was noted that he had been involved in a cycle 
accident three weeks earlier and now had severe trunk pain.  
No specific findings concerning the back were noted.  There 
were no other entries in the service medical records 
indicating that the veteran had any complaints concerning the 
low back.  A clinical evaluation of the spine was normal on 
the separation examination in June 1972.  

The veteran was hospitalized in a private facility in August 
1979.  He related a history of low back pain radiating to 
both legs.  Surgery was performed during the hospitalization.  
The diagnosis on discharge was ruptured lumbosacral disc.

The veteran was again admitted to a private hospital in 
October 1981.  He reported that in 1978, while lifting boxes, 
he heard a sharp snap and felt pain shoot down both legs.  He 
described the treatment he received and stated that he 
eventually had surgery in 1979.  The diagnosis on discharge 
was left lumbar radiculitis with history of post trauma, 
postsurgical.  

During an orthopedic consultation while in a private hospital 
in July 1982, the veteran stated he hurt his back in an 
industrial injury in 1978.  He denied any history of other 
injuries.  The final diagnosis was failed back syndrome and 
vertigo, etiology undetermined.  

Additional private medical records reflect that the veteran 
underwent back surgery in 1983 and again in 1988.  The 
veteran noted in December 1983 that his back pain started 
after an industrial accident in 1978.

The veteran was afforded an examination by the Department of 
Veterans Affairs (VA) in February 1998.  He stated that while 
he was in service, sometime between July 1971 and July 1972, 
he injured his back while lifting a motor for a washer or 
dryer.  He related that he experienced sharp pain for a week 
and reported to the infirmary.  He subsequently had 
progressive back pain and surgical procedures on his back on 
four occasions.  Following an examination, the impression was 
failed back syndrome.

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).  Further, in determining whether a claim is 
well grounded, the supporting evidence must be presumed to be 
true and is not subject to weighing.  See King v. Brown, 5 
Vet. App. 19, 21 (1993).

The veteran asserts that service connection is warranted for 
a low back disability.  In this regard, the Board 
acknowledges that the service medical records reflect that he 
had complaints concerning his back on one occasion.  No 
specific findings were recorded, and there were no other 
complaints about the low back for the remainder of his period 
of service.  It is significant to point out that no 
abnormalities of the spine were found on the separation 
examination in June 1972.  The service medical records do not 
contain any reference to support the allegation by the 
veteran that he injured his back while lifting a motor.  
Indeed, even if true, the fact remains that his spine was 
evaluated as normal when he was examined prior to his 
discharge from service.  

The private medical records that have been associated with 
the claims folder all suggest that the veteran sustained an 
injury at his employment following service, and this 
represented the onset of his low back disability.  The Board 
emphasizes that the veteran consistent reported that he had 
injured his back at work in 1978.  He did not refer to any 
previous injury involving the spine.  

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,      5 Vet. App. 
91 (1993).  Thus, the veteran's lay assertions to the effect 
that he has a low back disability that is related to service 
are neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.  No clinical evidence has 
been submitted that establishes that the veteran's current 
low back disability is related to service.  In the absence of 
competent medical evidence linking the low back disability 
initially documented more than six years following the 
veteran's separation from service to his period of active 
duty, the Board concludes that the claim for service 
connection is not well grounded.  

Where, as in this appeal, the veteran has failed to present 
evidence of a well-grounded claim, the VA is under no duty to 
assist the veteran in any further development of the claim.  
See 38 U.S.C.A. § 5107(a); Morton v. West, supra. (VA cannot 
assist a claimant in developing a claim that is not well 
grounded).  Further, the veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  

Accordingly, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for the claim of entitlement to service 
connection for a low back disability.  See Robinette, 8 Vet. 
App. at 77-80; see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).


ORDER

Service connection for a low back disability is denied.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals



 

